Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 1 of 27 PageID# 812



                        Exhibit 1:
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 2 of 27 PageID# 813
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 3 of 27 PageID# 814
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 4 of 27 PageID# 815
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 5 of 27 PageID# 816
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 6 of 27 PageID# 817
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 7 of 27 PageID# 818
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 8 of 27 PageID# 819
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 9 of 27 PageID# 820
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 10 of 27 PageID# 821
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 11 of 27 PageID# 822
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 12 of 27 PageID# 823
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 13 of 27 PageID# 824
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 14 of 27 PageID# 825
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 15 of 27 PageID# 826
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 16 of 27 PageID# 827
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 17 of 27 PageID# 828
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 18 of 27 PageID# 829
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 19 of 27 PageID# 830
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 20 of 27 PageID# 831
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 21 of 27 PageID# 832
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 22 of 27 PageID# 833
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 23 of 27 PageID# 834
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 24 of 27 PageID# 835
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 25 of 27 PageID# 836
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 26 of 27 PageID# 837
Case 2:93-cr-00162-RAJ Document 839 Filed 10/22/19 Page 27 of 27 PageID# 838
